DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
Claims 1, 13, 19-20, 24, 28-29, 31-32, 38, 40-42, and 94 are currently pending and have been examined herein. 

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 13, 19-20, 24, 28-29, 31-32, 38, 40-42, and 94 are rejected over the recitation of the phrase “wherein a dilution level of the pooled lysate is between 0.02 p/mL and 1.6 p/mL”.    The specification (para 088) teaches that parasitemia of the infected hamster blood was determined to be 43,130 parasites per mL (p/mL), and the dilutions for both Conditions A & B resulted in: 4,313 p/mL, 431 p/mL, 43 p/mL, 4.8 p/mL, 1.6 p/mL, 0.5 p/mL, 0.18 p/mL, 0.06 p/mL, 0.02 p/mL, and 0.01 p/mL. In the instant case it is noted that if “p/mL” (as recited in claim 1) means “parasite per mL”, the claims are indefinite because the method is not limited to testing for the presence of a parasite.  The method is for testing for the presence of ANY pathogen which broadly encompasses non-parasitic pathogens such as algae, bacteria, fungi, prions, viroids, viruses. In fact, claim 28 states that the pathogen is hepatitis, HIV, dengue, west Nile, flaviviruse, or zika.  Thus is it unclear how the recitation of “wherein a dilution level of the pooled lysate is between 0.02 p/mL and 1.6 p/mL” limits the claim when the pathogen is not a parasite. Clarification is requested. 


Claim Rejections - 35 USC § 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 19-20, 24, 28-29, 31-32, 38, 40-42, and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the instant case the specification does not appear to provide support for the amendment which recites “wherein a dilution level of the pooled lysate is between 0.02 p/mL and 1.6 p/mL”.   The claims are drawn to a method of testing a sample aliquot containing blood cells for presence of a pathogen.  In view of the recitation of “pathogen”, the claims broadly encompass algae, bacteria, fungi, prions, viroids, viruses, and parasites. The specification (para 088 and Table 2) teaches that parasitemia of the Babesia-infected hamster blood was determined to be 43,130 parasites per mL (p/mL), and the dilutions for both Conditions A & B resulted in: 4,313 p/mL, 431 p/mL, 43 p/mL, 4.8 p/mL, 1.6 p/mL, 0.5 p/mL, 0.18 p/mL, 0.06 p/mL, 0.02 p/mL, and 0.01 p/mL. There is no disclosure in the specification of diluting any other pathogen to this amount. Thus while the specification discloses a method of testing a sample aliquot containing blood cells for presence of a parasite, wherein a dilution of the pooled lysate is between 0.02 p/mL and 1.6 p/mL, the specification does not provide specific support a method of testing a sample aliquot 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 13, 19, 20, 28, 29, 31, 32, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Journal of Clinical Microbiology 2/2010 Vol 48 No 2 pages 512-519) in view of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004) and Lachaud (Journal of Clinical Microbiology Jan 2002 p 210-215).  
Regarding Claim 1 Taylor teaches a high throughput pool and real time PCR based strategy for malaria detection.  Taylor teaches that blood was collected and prepared as a thick 
Regarding Claim 13 Taylor teaches that genomic DNA was eluted into 150 µl of eluate and stored at 4ºC.  Taylor teaches that for microscopy negative samples, the optimal pool size for 
Regarding Claim 19 Taylor teaches that if a pool tests positive, the individual samples comprising the pool are evaluated in a second round of testing (page 512, col 2, Fig 1).
Regarding Claim 20 Taylor teaches the analysis of peripheral blood which contains white blood cells and red blood cells (page 512, col 1 and page 514, col 1).
Regarding Claim 28 Taylor teaches a method wherein the testing step tests for the presence of a pathogen derived target (18S rRNA) released from the blood cells by the reagent, wherein the pathogen derived target is a parasitic organism (malaria-is caused by Plasmodium falciparum, Plasmodium malaria, ovale) (see page 513, col 1, Table 1). 
	Regarding Claim 29 Taylor teaches a method wherein the pathogen derived target is a nucleic acid target (18S rRNA) (see page 513, col 1 Table 1). 
Regarding Claim 31 Taylor teaches a method the pathogen is a parasitic organism (malaria-is caused by Plasmodium falciparum, Plasmodium malaria, ovale) (see page 513, col 1, Table 1).
 Regarding Claim 32 Taylor teaches a method wherein the pathogen derived target is a RNA target (18S rRNA) (see page 513, col 1 Table 1). 

	Taylor does not teach a method comprising pooling 20 to 200 lysed sample aliquots to form a pooled lysate (clm 1). 
However Edouard teaches pooling groups of 20 samples.  Edouard teaches that they screened 2,380 nasopharyngeal swabs by RT-PCR to detect their rates of Streptococcus pneumoniae, Haemophilus influenzae, and Klebsiella pneumoniae carriage. DNA was extracted using a Macherey-Nagel NucleoSpin-96 kit. A total of 119 pools containing 80 µl of DNA from 20 patients was frozen for 4 h at 20°C, lyophilized and redissolved in 80 µl of sterile water. The DNA was then subjected to RT-PCR analysis (page 1002, col 1).  Edouard teaches that this strategy is efficient and yields a high specificity (86%) and a high sensitivity (96%) (page 1002, col 2 and Table 1). Thus Edouard teaches a method comprises providing a sample aliquot from a plurality of samples (the 2,380 nasopharyngeal swabs),  separately contacting each of the sample aliquots with a lysis reagent (Macherey-Nagel NucleoSpin-96 kit), pooling lysed samples from 20 patients to produce a total of 119 pools, and testing the pools for the presence of a pathogen, whereby identification of the presence of the pathogen in the pooled lysate indicates the presence of a pathogen in at least one of the sample aliquots.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Taylor by pooling 20 lysed samples as suggested by Edouard.  One of skill in the art would have been motivated to providing a sample aliquot from a plurality of samples, separately contact each of the sample 
The combined references do not teach a method wherein a dilute level of the pooled lysate is between 0.02 parasites/mL and 1.6 parasites/mL (clm 1). 
However Lachaud teaches a comparison of six PCR methods using peripheral blood for detection of canine visceral leishmaniosis (which is a parasitic disease). Lachaud teaches collected blood from five healthy dogs living in an area where leishmaniosis is not endemic.  Lachaud teaches that the samples were pooled and seeded samples were made by adding live L. infantum to the buffy coat.  The concentrations of parasite tested were 1,000, 100, 10, 5, 2, and 1 per ml of whole blood, corresponding to 10, 1, 0.1, 0.05, 0.02, and 0.01 parasite per PCR. Concentrations of < 1 parasite/ml of blood (i.e., <0.01 parasite/PCR) were obtained by serial dilutions of the lowest concentration give above in a solution of negative control dog blood (page 211, col 1). Lachaud teaches they compared six PCR methods and assessed their sensitivities, specificities, practicability, and overall reliability. As shown in Table 2, two methods targeting the highly repetitive kinetoplast DNA, K13A-K13B and RV1-RV2, proved extremely sensitive, both detection 10-3 parasite per ml of blood (page 213, col 1).
-3 parasite per ml of blood were considered to be extremely sensitive.  


8.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Journal of Clinical Microbiology 2/2010 Vol 48 No 2 pages 512-519) in view of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004) and Lachaud (Journal of Clinical Microbiology Jan 2002 p 210-215) as applied to claim 1 above and in further view of Rebound (US 2011/0129931 6/2/2011).
	The teachings of Taylor, Edouard, and Lachaud are presented above. 
The combined references do not teach a method wherein each sample aliquot is contacted with the lysis reagent at a volume ratio of sample aliquot to lysis reagent that is from about 1:2 to about 1:10 (v/v).
However Rebound teaches a method wherein a blood sample may be mixed with a lysis buffer solution such that the volume ratio of NH4Cl (having a concentration of about 150 mM) the blood ranges from 1:1 to 1:10 (para 0069). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
MPEP 2144.05(b):
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

“A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).”


9.	Claims 38 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Journal of Clinical Microbiology 2/2010 Vol 48 No 2 pages 512-519) in view of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004) and Lachaud (Journal of Clinical Microbiology Jan 2002 p 210-215) as applied to claims 1, 28, and 29 above and in further view of Linnen (US 2006/0134609 Pub 6/22/2006).
	The teachings of Taylor, Edouard, and Lachaud are presented above. 
The combined references do not teach a method wherein the testing step (d) comprises contacting the pooled lysate with a capture probe and an immobilized probe, the capture probe 
However Linnen discloses an assay that employs a capture probe that hybridizes to a target nucleic acid sequence (SARs derived nucleic acid) and includes a tail portion that allows the target nucleic acid to be separated from other components of the sample. The tail portion is preferably a base sequence that hybridizes to a complementary sequence immobilized on a solid support particle. Hybridization produces a capture probe:target complex which can then be immobilized through hybridization of the tail portion of the capture probe with an immobilized probe having a substantially complementary base sequence (para 0144). Linnen discloses the solid support can be a magnetic particle and teaches using the DTS 1600 Target Capture System to position and isolate the magnetic particles with the hybridized target nucleic acid (para 0156). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Taylor, Edouard, and Lachaud by contacting the pooled lysate with a capture probe and an immobilized probe, the capture probe having a first segment complementary to the nucleic acid target, and a second segment complementary to the immobilized probe, wherein the nucleic acid target binds to the capture probe, and wherein the bound capture probe binds to the immobilized probe as suggested by Linnen.  It would have been obvious to have modified the method of Taylor, Edouard, and Lachaud for the benefit of being able to separate the target nucleic acid from other components of the sample.  As discussed by .  

10.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Journal of Clinical Microbiology 2/2010 Vol 48 No 2 pages 512-519) in view of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004) and Lachaud (Journal of Clinical Microbiology Jan 2002 p 210-215) as applied to claims 1, 28, and 29 above and in further view of Busch (N Engl J Med 2005;353:460-7).
	The teachings of Taylor, Edouard, and Lachaud are presented above.
	The combined reference do not teach a method comprising performing a transcription mediated amplification of the nucleic acid target and detecting the resulting amplification product with a detection probe (clm 40).
	However Busch discloses a West Nile virus Transcription-Mediated Amplification system (Procleix WNV Assay, Gen-Probe and Chiron). This technique involves lysis of viral particles in plasma, either from individual donations or from a minipool of plasma specimens from 16 donations and the isolation of West Nile virus RNA with the use of probes bound to magnetic beads, amplification with the use of RNA transcription, and subsequent detection by a chemiluminescent probe.  All samples within a reactive minipool are then tested individually. The assay has an analytical sensitivity of approximately 4 RNA copies per milliliter when used 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Taylor, Edouard, and Lachaud by performing a transcription mediated amplification of the nucleic acid target and detecting the resulting amplification product with a detection probe as suggested by Busch.  One of skill in the art would have been motivated to perform a TMA of the nucleic acid target and then detect the resulting amplification product with a detection probe since Busch teaches that the assay has an analytical sensitivity of approximately 4 RNA copies per milliliter when used for individual donations (50 percent limit of detection by probit analysis of dilutions of West Nile virus standards) and a sensitivity of approximately 45 copies per milliliter when used for minipool testing (page 461 col 1-2). Further the claim would have been obvious because the substitution of one nucleic acid amplification test (the real time PCR method of Taylor) for another (the TMA assay of Busch) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

11.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Journal of Clinical Microbiology 2/2010 Vol 48 No 2 pages 512-519) in view of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004) and Lachaud (Journal of Clinical Microbiology Jan 2002 p 210-215) as applied to claim 1 above and in further view of Erbacher (US 2009/0018323 Jan 15, 2009).
	The teachings of Taylor, Edouard, and Lachaud are presented above.

	However Erbacher provides a method for isolating nucleic acids, preferably genomic DNA, from blood, which in particular avoids time consuming and above all laborious centrifugation steps and which in particular can be automated (para 0006).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Taylor, Edouard, and Lachaud by so that it does not require any centrifugation steps as suggested by Erbacher.  One of skill in the art would have been motivated to modify the method of Taylor and Edouard by eliminating the centrifugation steps since they were considered to be time consuming and laborious. 

Response To Arguments

12.	In the response the Applicants traversed the rejections made under 35 USC 103.  In the reply the Applicants state that claim 1 as amended recites  “a dilution level
of the pooled lysate is between 0.02 p/mL and 1.6 p/mL.” The Applicants argue that as shown in Table 2, the reactivities of Condition A are significantly different from the reactivities of Condition B in the range “0.02 p/mL and 1.6 p/mL.” They argue that the
claimed method has a sensitivity significantly superior than that disclosed in the cited references in this range. The Applicants argue that it is truly unexpected that dilution of a single positive sample by inclusion of the contents of 19-199 other samples could still produce positive results (see Table 4). The Applicants argue that the presently claimed invention is over 200 times more sensitive than techniques in which samples are first pooled and then lysed and this was unexpected.  They argue that the unexpected results are clearly of statistical and practical

	These arguments have been fully considered.  In the instant case an additional reference has been added to the rejection which address the limitation of “wherein a dilution level of the pooled lysate is between 0.02 p/mL and 1.6 p/mL.”  It is noted yet again that arguments of counsel cannot take the place of evidence in the record and examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results.  Evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  The comparison of condition A versus condition B cannot be relied upon to show unexpected results because Condition A is NOT the invention as claimed. Applicants are reminded that the showing of unexpected results must be commensurate in scope with the invention as claimed. The claims recite the following steps:
    PNG
    media_image1.png
    345
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    293
    media_image2.png
    Greyscale

In Condition A 10µl Babesia-infected whole hamster blood was lysed then serially diluted in the lysis buffer.  Condition A is not commensurate in scope with claim 1 because (i) a single blood sample is NOT a plurality of samples; (ii) serially diluting a single lysed sample is NOT the same as pooling 20 to 200 lysed blood samples to form a pooled lysate; and (iii) the claims encompass any test to detect the pathogen whereas in condition A a specific type of assay (target capture and real time transcription mediated amplification) was used to detect the pathogen. Additionally the comparison of condition A versus condition B cannot be relied upon to show unexpected results because condition B is not the closest subject matter that exists in the prior art. Even if this comparison was relevant to patentability, it doesn’t clearly show any unexpected properties.  The data shows that when lysed prior to pooling, detection could be achieved down to 0.02 parasites/mL and when pooled then lysed, detection could be achieved down to 4.8 parasites/mL.  However this isn’t necessarily attributable to the order of steps performed (lysis then pooling versus pooling then lysis). For example in the reply filed 7/2/2021 the Applicants state that pooled samples of  blood cell lysates contain substantial levels of other claimed invention with the closest prior art which is commensurate in scope with the claims-rather than rely on the examples in the specification for the reasons noted above. 
 
Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634